Citation Nr: 0904533	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 
2004, for the award of service connection and compensation 
for abdominal liposarcoma, for accrued benefits purposes.

2.  Entitlement to service connection for a gastrointestinal 
disorder claimed as duodenal ulcer, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.  He died in May 2004 and the appellant is the Veteran's 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefits sought 
on appeal.  Essentially, the RO denied the appellant's claim 
of entitlement to accrued benefits based on claims for: 
service connection for the Veteran's duodenal ulcer; and an 
earlier effective date for service connection for the 
Veteran's abdominal liposarcoma. 

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or 
dependent parent.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2008).

At the time of his death, the Veteran had a pending claim of 
entitlement to service connection for a gastrointestinal 
disorder claimed as duodenal ulcer.  The RO deferred its 
determination on that claim in a May 2004 rating decision, 
just days before the Veteran died that month.  Also, in the 
May 2004 rating decision, the RO had granted service 
connection for abdominal liposarcoma, rated 100 percent 
effective from January 27, 2004.  The appellant's claim for 
associated accrued benefits was submitted within one year of 
that rating decision.

The Veteran's claims terminated with his death; however, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim (filed within one 
year of the death of a veteran) for accrued benefits.  See 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 
5121.  For a surviving spouse to be entitled to accrued 
benefits, the threshold requirement is that "the veteran must 
have had a claim pending at the time of his death for such 
benefits [as in the case of the duodenal ulcer claim], or 
else be entitled to them under an existing rating or decision 
[as in the case of claimed earlier effective date, not yet 
final]."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 
1998).

Thus, while the claims for accrued benefits are separate from 
any claim filed by the Veteran prior to his death, the 
accrued benefits claims are derivative of the Veteran's 
claims and the appellant takes the Veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed.Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed.Cir. 1998).  If the Veteran had a claim pending at the 
time of his death, the appellant's claim for accrued benefits 
must be adjudicated on the merits.  See Taylor v. Nicholson, 
21 Vet. App. 126 (2007).  A claim for accrued benefits must 
be filed within one year of the Veteran's death, which with 
respect to the service connection and earlier effective date 
claims, is the case here.

The Veteran died in May 2004, and the appellant filed a claim 
for accrued benefits in July 2004; which is timely as it was 
filed within one year of his death.  In a May 2005 rating 
decision, the RO denied the appellant's claim for accrued 
benefits based on entitlement to service connection for 
duodenal ulcer, and on entitlement to an earlier effective 
date for service connection and compensation for abdominal 
liposarcoma.   The appellant perfected an appeal as to both 
claims.
 
 The issue of entitlement to service connection for duodenal 
ulcer, for accrued benefits purposes, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran did not file a claim for service connection for 
abdominal liposarcoma until January 27, 2004.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
January 27, 2004 for the award of service connection for 
abdominal liposarcoma, for accrued benefits purposes, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide a VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In light of the foregoing, and in view of the 
determination of this appellate decision, the Board finds 
that no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim for an earlier effective date prior 
to January 27, 2004 for a grant of service connection for 
abdominal liposarcoma, for accrued benefits purposes.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board will thus proceed with the adjudication of 
this appeal.





II.  Earlier Effective Date for Service Connection and 
Compensation 

The appellant contends that the effective date of the grant 
of service connection and compensation for abdominal 
liposarcoma, for accrued benefits purposes, should be from 
the time of a surgical procedure of the Veteran's abdominal 
liposarcoma in June 2003.

A.  Law

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Thus, generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Also, 
the effective date of an award of disability compensation 
based on a claim to reopen after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also 
Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the 
"identification" requirement of 38 C.F.R. § 3.155(a) is met); 
Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit 
declined to reverse interpretation in Rodriguez that an 
informal claim must be written) (non-precedential).

B.  Analysis

As explained above, the law limits the assignment of an 
effective date for an original claim to the date of receipt 
of the claim.  This is the case here, as the Veteran first 
filed a claim for benefits in an informal claim received on 
January 27, 2004.  He subsequently filed a formal application 
that was received in March 2004.  

The Veteran submitted a formal application (VA Form 21-526) 
to the RO, received in March 2004, which shows, in part, that 
the Veteran specifically claimed entitlement to service 
connection for an abdominal sarcoma.  Since for original 
claims the law only allows an effective date from the date of 
the claim, an effective date preceding the claim must be 
denied.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

A review of the Veteran's claims file shows that there is no 
record of receipt of an informal or formal claim for service 
connection for the claimed disability prior to January 27, 
2004.  

Since the Veteran submitted his claim more than one year 
after his separation from service in 1966, the law provides 
that the earliest effective date that can be assigned for the 
award of service connection for abdominal liposarcoma, is 
January 27, 2004-the date of receipt of the original claim.  
Therefore, the preponderance of the evidence is against the 
appellant's claim for an earlier effective date for a grant 
of service connection and compensation for abdominal 
liposarcoma, for accrued benefits purposes.  

In sum, as detailed above, an effective date earlier than 
January 27, 2004 is not warranted for the grant of service 
connection and compensation for abdominal liposarcoma, for 
accrued purposes.  


ORDER

Entitlement to an effective date earlier than January 27, 
2004, for the award of service connection and compensation 
for abdominal liposarcoma, for accrued benefits purposes, is 
denied.


REMAND

With respect to the claim for service connection for a 
gastrointestinal disorder claimed as duodenal ulcer, for 
accrued benefits purposes, a remand of this case to the 
AMC/RO is necessary for the following reasons. 

Service treatment records contain a number of records showing 
treatment from October 1964 to May 1965 for digestive system 
symptomatology.  These records included impressions of 
gastritis, hyper-peristalsis, epigastric pain, and possible 
peptic ulcer disease.  Very soon after service, a VA 
treatment record in May 1966 showed gastrointestinal 
symptoms.  VA treatment records in 2003 and 2004 include 
notations of a "history of peptic ulcer", and  include 
evidence of symptomatology that may be compatible with the 
claimed duodenal ulcer.

There are strong indications that there are existing 
treatment records never requested and not on file, associated 
with the claimed duodenal ulcer.  Review of the Veteran's 
March 2004 application claiming service connection for 
duodenal ulcer shows that the Veteran wrote that he had been 
treated for that condition since 1967 at "NYU" on 13th 
street in Manhattan, New York-presumably at New York State 
University Hospital.  Review of the claims file does not 
reflect that these records are on file or have been 
requested.  In a March 2005 statement, the appellant stated 
that the Veteran had been treated for his ulcer at a New York 
VA hospital from 1966 to the present-the time of his death.  
She also stated that the Veteran was treated for his ulcer in 
1965 by Dr. Arthur Hecht.  Given the foregoing, the RO should 
proceed appropriately to obtain any medical treatment records 
pertaining to digestive system pathology, to specifically 
include any existing medical records not on file as indicated 
above.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. 
§ 3.159(c)(4)).  

After any pertinent outstanding records are added to the 
claims file, the agency of original jurisdiction (AOJ) should 
request that an appropriate VA physician specialist review 
the record, taking into account any additional records of 
medical treatment obtained via this remand, and provide 
opinions as requested below in order to assist the Board in 
clarifying the nature and etiology of any gastrointestinal 
disorder claimed as duodenal ulcer.  See Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

Notably, on readjudication, the RO should be aware that this 
claim pertains to only a gastrointestinal disorder claimed as 
duodenal ulcer and does not include a claim regarding 
abdominal liposarcoma, for which service connection is 
already in effect.  [VA treatment records, such as surgical 
treatment notes in July 2003, show that the abdominal 
liposarcoma involved the duodenum just distal to the 
pylorus.]  
 
Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment since 
1966 for digestive system disability, 
claimed as duodenal ulcer, to specifically 
include any medical records from "NYU" 
(presumably New York University Hospital) 
in New York, New York for the period from 
1967 until the time of the Veteran's death 
in May 2004; and any records from Dr. 
Arthur Hecht. 

2.  After associating any records obtained 
to the claims file, the RO should arrange 
for an appropriate VA physician specialist 
to review the record and provide an 
opinion as to the nature and likely 
etiology of any gastrointestinal disorder 
claimed as duodenal ulcer.  The RO should 
make the claims file and a copy of this 
REMAND available to the examiner, who 
should review the entire claims folder and 
REMAND in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  

After review of the claims file, to 
specifically include the clinical history 
since the first gastrointestinal treatment 
in October 1964, while in service, the 
examiner should set forth all findings in 
detail.  

Then the examiner should render an opinion 
as to the nature and likely etiology of 
any diagnosed gastro-intestinal disorder 
claimed as duodenum ulcer found on review 
of the record.  For any chronic 
gastrointestinal disorder, claimed as 
duodenal ulcer, which the examiner 
determines to have been present during the 
Veteran's lifetime-other than the 
abdominal liposarcoma-the examiner should 
provide a medical opinion as to whether 
there is a probability of 50 percent or 
greater (is at least as likely as not) 
that the disability began or was 
permanently worsened during service; or in 
the case of a peptic ulcer (gastric or 
duodenal ulcer), became manifest to a 
compensable level within the first year 
after service.  

A compensable level means that the 
condition was at least with recurring 
symptoms once or twice yearly.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.  
Establishing this finding-a compensable 
level within the first year after 
service-does not necessarily require 
documentation of confirming laboratory 
findings during that period; and may be 
based on the examiner's medically sound 
interpretation of sufficient clinical 
findings warranting such diagnosis.  In 
this case, the examiner need only provide 
an adequate basis for a differential 
diagnosis from other conditions with like 
symptomatology.  In short, this 
requirement is met if in the first year 
after service, the preponderance of 
evidence indicates a gastric or duodenal 
ulcer was manifest to a compensable level.  
See 38 C.F.R. § 3.309(a).  

In providing the opinions above, the 
examiner should comment on the clinical 
history of treatment since October 1964.

3.  After completing the instructions 
ordered above, the RO should complete any 
additional development deemed appropriate.  
Thereafter, the RO is to adjudicate the 
claim of entitlement to service connection 
for a gastrointestinal disorder claimed as 
duodenal ulcer, for the purposes of 
accrued benefits.  

If the determination remains unfavorable 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


